Title: To George Washington from John Jay, 25 July 1787
From: Jay, John
To: Washington, George



Dear Sir
New York 25 July 1787

I was this morning honored with your Excellency’s Favor of the 22d Inst: & immediately delivered the Letter it enclosed to Commodore Jones, who being detained by Business, did not go in the french Packet, which sailed Yesterday.
Permit me to hint, whether it would not be wise & seasonable to provide a strong check to the admission of Foreigners into the administration of our national Government, and to declare

expressly that the Command in chief of the american army shall not be given to, nor devolved on, any but a natural born Citizen.
Mrs Jay is obliged by your attention, and assures You of her perfect Esteem & Regard—with similar Sentiments the most cordial and sincere I remain Dear Sir Your faithful Friend & Servt

John Jay

